           Case 1:15-cr-00599-RA Document 220 Filed 06/14/21 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED:


 UNITED STATES OF AMERICA,

                         v.
                                                                No. 15-CR-599-RA-5
 ESPEDICTO ANTONIO PERALTA
                                                                      ORDER
 FERNANDEZ,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of Defendant Espedicto Peralta Fernandez’s motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking compassionate release in light of

COVID-19. Mr. Peralta Fernandez states in his motion that “the combination of factors of the

pandemic COVID-19” make him an excellent candidate for compassionate release. To the

extent that Mr. Peralta Fernandez would like the Court to consider any medical condition that

puts him at a risk of increased harm from COVID-19, he shall submit medical records to the

Court. He shall also submit documentation of any other extraordinary and compelling reasons to

reduce his sentence. Mr. Peralta Fernandez is further directed to advise the Court whether he has

sought compassionate release from the BOP, and if so, when he made that request and whether

he has received a response.

         The Clerk of Court is directed to mail a copy of this Order to Mr. Peralta Fernandez.

SO ORDERED.

Dated:      June 14, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
